DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.

As per claim 20, the claim is drawn to a "computer-readable medium".  The specification exemplifies the readable medium as including transmission or communication medium such as "carrier waves" (Paragraph [0111]).  Thus, the claim as a whole covers a transitory signal, which does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karppanen (U.S. Pat. No. 10,101,910 B1) in view of Bardini et al (U.S. Pat. Pub. No. 2019/0228324 A1, hereinafter Bardini).
Karppanen was cited in the IDS filed on 04/29/2021.

As per claim 1, Karppanen teaches the limitations substantially as claimed, including a computer-implemented method, the method comprising:
detecting an application running in a background state on a client device (Abstract teaches consideration of an application “operating in a background state”);
collecting state data about a current state of the client device (Col. 9, Lines 15-23);
determining that a likelihood of forcible termination of the application within a predetermined timeframe exceeds a threshold (Col. 8, Line 65 – Col. 9, Line 3); and
reducing a computing resource footprint of the application on the client device to reduce the likelihood of forcible termination of the application (Col. 4, Lines 38-42; Abstract, “increasing the likelihood that one or more processes in a set of linked processes related to an application will not be terminated while operating in a background state”).

	Karppanen does not expressly teach that the determining is done by applying a machine learning model to the collected state data.

	However, Bardini teaches that the determining is done by applying a machine learning model to the collected state data (Paragraphs [0025]-[0028] teach creating a machine learning model from state data and using that model to make system performance predictions).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Bardini with those of Karppanen in order to allow for Karppanen’s method to take advantage of machine-learning technologies which could help to make more accurate predictions, therefore potentially increasing user satisfaction and buy-in for the method.

As per claim 2, Karppanen teaches that the background state comprises: a closed state of the application; and a use of at least one computing resource of the client device by the application (Col. 2, Line 66 – Col. 3, Line 4; Col. 3, Lines 54-56).

As per claim 3, Karppanen teaches that the state data comprises a state of at least one of a memory, a battery, a processor, a network connection, an operating system, the application, or a second application (Col. 8, Line 56).

As per claim 4, Bardini teaches that the machine learning model comprises a model trained using at least one of historical state data of the client device, historical state data of a second client device, a historical record of forcible termination of the application, or a historical record of forcible termination of the second application (Paragraphs [0025]-[0028]).

As per claim 5, Karppanen teaches that forcible termination comprises an automated termination of at least one background process of the application by the operating system of the client device (Col. 8, Line 65 – Col. 9, Line 3).

As per claim 6, Karppanen teaches reducing usage of a memory cache, terminating a process of the application, reducing a size of the application, or terminating usage of a computing resource (Col. 5, Lines 6-29).

As per claim 7, Karppanen teaches identifying a target state of the client device with a target likelihood of forcible termination of the application that does not exceed the threshold and reducing the computing resource footprint to achieve the target state of the client device (Col. 5, Lines 6-29).

As per claim 8, Karppanen teaches detecting a change in the current state of the client device (Col. 8, Line 65 – Col. 9, Line 3) and adjusting the likelihood of forcible termination of the application based on the change (Col. 4, Lines 38-42; Abstract, “increasing the likelihood that one or more processes in a set of linked processes related to an application will not be terminated while operating in a background state”).

As per claim 9, Bardini teaches predicting a future state of the client device based on the change in the current state of the client device (Paragraph [0021]).

As per claim 10, Karppanen teaches detecting a forcible termination of the application within the predetermined timeframe and updating historical data with the collected state data and the forcible termination (Col. 19, Line 61 – Col. 20, Line 13).

As per claim 11, Bardini teaches retraining the machine learning model with the updated historical data (Paragraph [0039]).

As per claim 12, it is a system claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claim 13, Karppanen teaches detecting a closing of the application and monitoring a continued background process of the application after the closing of the application (Col. 12, Lines 3-44).

As per claim 14, Karppanen teaches a client module on the client device that sends the collected state data to a server or a server module on the server that requests the collected state data from the client device (Figure 1).

As per claim 15, Bardini teaches that the machine learning model is trained by at least one of: the client device using historical state data of the client device; or the server using historical state data of multiple client devices (Paragraph [0021]).

As per claim 16, Bardini teaches that the server sends the machine learning model to the client device (Paragraph [0021]).

As per claim 17, Bardini teaches that the machine learning model is tailored to at least one of the application, the client device, or a user of the client device (Paragraph [0021]).

As per claim 18, Karppanen teaches that the determination module determines that the likelihood of forcible termination of the application within the predetermined timeframe does not exceed the threshold (Col. 8, Line 65 – Col. 9, Line 3).

As per claim 19, Karppanen teaches that the reduction module suspends a reduction of the computing resource footprint based on determining the likelihood of forcible termination does not exceed the threshold (Col. 8, Line 65 – Col. 9, Line 3).

As per claim 20, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196